—In two related actions to recover damages for personal injuries, Just Four Wheels, Inc., a defendant in both actions, appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated June 4, 1997 as denied its motion for summary judgment dismissing the complaints insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly denied the appellant’s motion for summary judgment to dismiss the complaints insofar as asserted against it, since the evidence proffered by the appellant failed to rebut the strong presumption created by Vehicle and Traffic Law § 388 (1) that the driver of the motor vehicle which caused the plaintiffs’ injuries was operating the vehicle with the owner’s permission or consent (see, Leotta v Plessinger, 8 NY2d 449; see also, Albouyeh v County of Suffolk, 96 AD2d *305543, affd 62 NY2d 681; cf., State Farm Mut. Auto. Ins. v White, 175 AD2d 122; Jimenez v Regan, 248 AD2d 510). Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.